EXHIBIT 10.21

 

INSTRUMENT OF ADHERENCE

 

THIS INSTRUMENT OF ADHERENCE is executed of September 2nd 2004, by Dresdner
Kleinwort Benson Private Equity Partners, L.P. (the “Transferor”) and Annex
Holdings I LP (the “Transferee”).

 

RECITALS:

 

The Transferor has on the date hereof transferred to the Transferee 178,501
shares of the Common Stock, no par value (the “Shares”) of Gardenburger, Inc.
(the “Company”), Warrant No. W-1, representing 557,981 warrant shares of the
Company (the “Warrant”) and an Amended and Restated Convertible Senior
Subordinated Note of the Company (the “Note” and collectively with the Shares
and the Warrant, the Securities”).

 

AGREEMENT:

 

1.             By execution hereof, the Transferee acknowledges and agrees that
it has acquired the Securities of the Company from the Transferor subject to the
terms of (i) the Note Purchase Agreement, dated as of March 27, 1998, as
amended, (the “Note Purchase Agreement”), (ii) the Registration Rights
Agreement, dated as of March 27, 1998, as amended, (the “Registration Rights
Agreement”), (iii) the Warrant Agreement, dated as of January 10, 2002, (the
“Warrant Agreement”) and (iv) the Stock Purchase Warrant issued by the Company
to the Transferor, dated as of January 10, 2002 (the “Stock Purchase Warrant”
and together with the Registration Rights Agreement and the Warrant Agreement,
the “Ancillary Agreements”).  The Transferee agrees to be bound by all of the
terms and provisions of the Note Purchase Agreement, the Ancillary Agreements
and all amendments thereto as if the Transferee were originally a party
thereto.  Each of the Transferor and the Transferee agrees that, immediately
upon the execution and delivery of this Instrument, the Transferor’s rights
under the Note Purchase Agreement and the Ancillary Agreements shall be assigned
to the Transferee in accordance with the terms of such agreements and that the
Transferee shall enjoy all of the rights and benefits to which the Transferor is
entitled thereunder as if the transferee were the original party thereto.

 

2.             Transferor and Transferee each hereby agree that all management
and other rights of the Transferor under the Note Purchase Agreement and
Ancillary Agreements shall be transferred to Transferee simultaneously with the
transfer of the Securities.  For the avoidance of doubt, the transfer of the
Securities from the Transferor to the Transferee shall not in any way or for any
purpose be deemed to have occurred prior to the effectiveness of the transfer of
such management and other rights.

 

3.             The parties agree to execute such further instruments and to take
such further action as may be reasonably necessary to carry out the intent of
this Instrument.

 

--------------------------------------------------------------------------------


 

4.             This Instrument shall be governed by, and construed in accordance
with, the laws of the State of Oregon, as such laws are applied to contracts
entered into and performed in such State.

 

5.             This Instrument shall be binding upon the transferees, successors
and assigns of the parties hereto.

 

6.             This Instrument may be executed in counterparts with the same
force and effect as if each of the signatories had executed the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Instrument as of the
day and year first above written.

 

 

 

DRESDNER KLEINWORT BENSON

 

PRIVATE EQUITY PARTNERS, L.P.

 

 

 

 

 

By:

/s/ Alex Coleman

 

 

Name: Alex Coleman

 

Title:

 

 

 

 

 

ANNEX HOLDINGS I LP

 

 

 

By: Annex Capital Partners LLC

 

 

 

By:

/s/ Tim Hanford

 

 

Name: Tim Hanford

 

Title:

 

 

 

 

Acknowledged and Agreed:

 

 

 

GARDENBURGER, INC.

 

 

 

By:

/s/ Scott Wallace

 

 

Name:

Scott Wallace

 

Title:

President & CEO

 

 

2

--------------------------------------------------------------------------------